Appeal from an award of disability compensation and decision of the State Industrial Board under the Workmen’s Compensation Law, noticed August 5, 1938. Claimant, a school teacher, was on duty during the noon hour supervising the pupils. Usually she carried her lunch and ate it at the school. On the day of the accident she forgot her lunch and so informed the principal. She offered to remain on duty without it, but he directed her to go home and get it and to rush back. While on this journey she slipped on an icy walk, fell and was injured. Award and decision unanimously affirmed, with costs to the State Industrial Board. Present — Hill, P. J., Crapser, Bliss, Heffernan and Schenck, JJ.